Exhibit 10.76

 

AMENDMENT NO. 1

TO THE

MATTEL, INC. 2005 EQUITY COMPENSATION PLAN

 

WHEREAS, Mattel, Inc. (“Mattel”) maintains the Mattel, Inc. 2005 Equity
Compensation Plan (the “Plan”);

 

WHEREAS, pursuant to Section 22 of the Plan, Mattel reserved the right to amend
the Plan in whole or in part from time to time by action of the Board of
Directors of Mattel (the “Board”); and

 

WHEREAS, as a result of the enactment in 2004 of Section 409A of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”), the Board
desires to amend the Plan document to evidence the intention that the terms of
the Plan comply with Section 409A of the Code.

 

NOW, THEREFORE, pursuant to Section 22 of the Plan, the Plan is hereby amended,
effective as of November 20, 2008, as follows:

 

1. Capitalized Terms. Capitalized terms that are not defined in this Amendment
No. 1 shall have the meanings ascribed thereto in the Plan.

 

2. Section 2(a) of the Plan is hereby amended in its entirety to read as
follows:

 

“ ‘Affiliate’ means a corporation or other entity controlled by, controlling or
under common control with, Mattel, other than a Subsidiary. For purposes of
determining eligibility for grants of Non-Qualified Stock Options and Stock
Appreciation Rights or whether a Participant has experienced a ‘separation from
service’ (as such term is defined and used in Code Section 409A), an Affiliate
means a ‘service recipient’ (within the meaning of Code Section 409A); provided
that such definition of ‘service recipient’ shall be determined by (a) applying
Code Section 1563(a)(1), (2) and (3), for purposes of determining a controlled
group of corporations under Code Section 414(b), using the language ‘at least 50
percent’ instead of ‘at least 80 percent’ each place it appears in Code
Section 1563(a)(1), (2) and (3), and by applying Treasury Regulations
Section 1.414(c)-2, for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Code
Section 414(c), using the language ‘at least 50 percent’ instead of ‘at least 80
percent’ each place it appears in Treasury Regulations Section 1.414(c)-2, and
(b) where the use of the following modified definition is based upon legitimate
business criteria, by applying Code Section 1563(a)(1), (2) and (3), for
purposes of determining a



--------------------------------------------------------------------------------

controlled group of corporations under Code Section 414(b), using the language
‘at least 20 percent’ instead of ‘at least 80 percent’ at each place it appears
in Code Section 1563(a)(1), (2) and (3), and by applying Treasury Regulations
Section 1.414(c)-2, for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Code
Section 414(c), using the language ‘at least 20 percent’ instead of ‘at least 80
percent’ at each place it appears in Treasury Regulations Section 1.414(c)-2.”

 

3. Section 2(h) of the Plan is hereby amended in its entirety to read as
follows:

 

“ ‘Change in Control’ has the meaning given in Section 17(b), as modified by
Section 17(c).”

 

4. Section 2(p) of the Plan is hereby amended in its entirety to read as
follows:

 

“ ‘Disability’: a Participant’s Severance will be considered to have occurred
because of Disability if: (i) in the case of a Participant who was (before his
or her Severance) an employee of the Company, there has been a determination
that the Participant is permanently disabled and entitled to benefits under the
applicable group long-term disability plan of the Company or, if there is no
such applicable plan, under a government plan or program applicable to the
Participant; and (ii) in the case of a Participant who was (before his or her
Severance) an Outside Director or other non-employee service provider, the
Committee determines that the Participant’s membership on the Board or status as
a service provider has terminated as a result of his or her disability.
Notwithstanding the foregoing, if a Severance that meets the foregoing
definition of Disability is also a Retirement, it shall be treated for all
purposes under the Plan as a Retirement and not a Disability. In addition, with
respect to an Incentive Stock Option, Disability means a permanent and total
disability as defined in Code Section 22(e)(3) and, with respect to all Grants,
to the extent required by Code Section 409A, ‘disability’ within the meaning of
Code Section 409A.”

 

5. Section 2(uu) of the Plan is hereby amended in its entirety to read as
follows:

 

“ ‘Severance’ of a Participant means (i) for purposes of Grants made to a
Participant as compensation for services as an employee of the Company, that the
Participant has ceased to be an employee

 

2



--------------------------------------------------------------------------------

of the Company for any reason, regardless of whether the Participant serves as
an Outside Director and/or other service provider to the Company thereafter;
(ii) for purposes of Grants made to a Participant as compensation for services
as an Outside Director, that the Participant has ceased to be an Outside
Director for any reason, and is neither employed by, nor providing services to,
the Company in any other capacity; and (iii) for purposes of Grants made to a
Participant as compensation for services in any capacity other than as an
employee of the Company or an Outside Director, that the Participant has ceased
(in the sole and absolute judgment and discretion of the Company) to provide
such services, and is neither employed by the Company nor serving as an Outside
Director. Severance shall be considered to occur at the close of business on the
day on which the applicable relationship to the Company ends, whether or not
that day is also the Participant’s last day worked; provided, that the Company
may in its sole discretion establish in writing a different date on which a
particular Participant’s Severance shall be considered to occur. If a
Participant is employed by or providing services to a Subsidiary or Affiliate
that ceases to be a Subsidiary or Affiliate for any reason (including, without
limitation, as a result of a public offering, or a spinoff or sale by the
Company, of the stock of a Subsidiary), the relationship of the Participant to
the Company as an employee or service-provider, as applicable, shall be
considered to have ended as a result of that cessation unless that relationship
is transferred to Mattel or one of its continuing Subsidiaries or Affiliates in
connection therewith. Notwithstanding the foregoing, with respect to any Grant
subject to Code Section 409A (and not exempt therefrom), ‘Severance’ of a
Participant means a Participant’s ‘separation from service’ (as such term is
defined and used in Code Section 409A).”

 

6. Section 2(yy) of the Plan is hereby amended in its entirety to read as
follows:

 

“ ‘Substitute Grant’ has the meaning given in Section 5(a). Such Substitute
Grants shall be on such terms and conditions as the Committee may prescribe,
subject to compliance with the Incentive Stock Option requirements of Code
Section 422 and the nonqualified deferred compensation requirements of Code
Section 409A, where applicable.”

 

3



--------------------------------------------------------------------------------

7. Section 8(d) of the Plan shall be deleted in its entirety.

 

8. Section 11(d) of the Plan is hereby amended in its entirety to read as
follows:

 

“Restricted Stock Units. A Participant may not assign or alienate his or her
interest in Restricted Stock Units, and shall not have any of the rights of a
stockholder of Mattel with respect to the Restricted Stock Units unless and
until shares of Common Stock are actually delivered to the Participant in
settlement thereof. Except to the extent the Committee establishes otherwise for
a Grant of Restricted Stock Units (for example, a Restricted Stock Unit that
vests upon Retirement granted to a Participant whose Retirement could occur
while the Restricted Stock Unit is outstanding), each Restricted Stock Unit
shall be settled no later than the fifteenth day of the third month after the
end of the calendar year in which such Restricted Stock Unit ceases to be
subject to a ‘substantial risk of forfeiture’ within the meaning of Code
Section 409A. To the extent that settlement of a Restricted Stock Unit is at a
later date, the terms and conditions of the Restricted Stock Unit shall be
established and interpreted in accordance with Section 20 below.”

 

9. Section 12 of the Plan is hereby amended in its entirety to read as follows:

 

“The Committee may include Dividend Equivalents on shares of Common Stock that
are subject to Grants, and may make separate Grants of Dividend Equivalents with
respect to a specified number of hypothetical shares. The Committee shall
specify in the Grant such terms as it deems appropriate regarding the Dividend
Equivalents, including when and under what conditions the Dividend Equivalents
shall be paid, whether any interest accrues on any unpaid Dividend Equivalents,
and whether they shall be paid in cash or in shares of Common Stock or a
combination thereof. In the case of Dividend Equivalents that are part of other
Grants, the Committee may specify that they are payable currently or only when
the Grant vests. Unless the Committee otherwise specifies in the Grant, Dividend
Equivalents shall be paid to the Participant at least annually, not later than
the fifteenth day of the third month following the end of the calendar year in
which the Dividend Equivalents are credited (or, if later, the fifteenth day of
the third month following the end of the calendar year in which the Dividend
Equivalents are no longer subject to a ‘substantial risk of forfeiture’ within
the meaning of Code Section 409A). Any Dividend Equivalents that are accumulated
and paid after the date

 

4



--------------------------------------------------------------------------------

specified in the preceding sentence may be treated separately from the right to
other amounts under the Grant.”

 

10. Section 16(a) of the Plan is hereby amended in its entirety to read as
follows:

 

“In the event of (i) a stock dividend, declaration of an extraordinary cash
dividend, stock split, reverse stock split, share combination, or
recapitalization or similar event affecting the capital structure of Mattel
(each, a ‘Share Change’), or (ii) a merger, consolidation, acquisition of
property or shares, separation, spinoff, reorganization, stock rights offering,
liquidation, Disaffiliation, or similar event affecting Mattel or any of its
Subsidiaries or Affiliates (each, a ‘Corporate Transaction’), the Committee or
the Board shall make such substitutions or adjustments as it deems appropriate
and equitable to (A) the aggregate number and kind of shares of Common Stock or
other securities reserved for Grants under the Plan, (B) the limitations set
forth in Sections 5(a) and 5(d), (C) the number and kind of shares or other
securities subject to outstanding Grants, (D) the maximum number and kind of
shares of Common Stock or other securities to be granted pursuant to Section 13,
and (E) the exercise price of outstanding Options and Stock Appreciation
Rights.”

 

11. Section 17(c) of the Plan is hereby amended in its entirety to read as
follows:

 

“Notwithstanding the foregoing, (i) effective with respect to any Grant made on
or after December 1, 2008, each reference to ‘20%’ or more of the Outstanding
Mattel Common Stock or the Outstanding Mattel Voting Securities (or the
outstanding shares of common stock of any corporation resulting from a Business
Combination) in Section 17(b) shall be deemed to read ‘35%’ and (ii) if any
Grant is subject to Code Section 409A, this Section 17 shall be applicable only
to the extent specifically provided in the Grant and permitted pursuant to
Section 20.”

 

12. Section 20 of the Plan is hereby amended in its entirety to read as follows:

 

“(a) It is the intention of Mattel that no Grant shall be ‘nonqualified deferred
compensation’ subject to Code Section 409A, unless and to the extent that the
Committee specifically determines otherwise as provided below, and the Plan and
the terms and conditions of all Grants shall be interpreted, construed and
administered in accordance with this intent, so as to avoid the imposition of
taxes and penalties on Participants pursuant to

 

5



--------------------------------------------------------------------------------

Section 409A. The Company shall have no liability to any Participant or
otherwise if the Plan or any grant, vesting, exercise or payment of any Grant
hereunder are subject to the additional tax and penalties under Code
Section 409A. Notwithstanding any other provision of the Plan to the contrary,
with respect to any Grant that is subject to Code Section 409A, if a Participant
is a ‘specified employee’ (as such term is defined in Code Section 409A and as
determined by the Company) as of the Participant’s Severance, any payments
(whether in cash, Common Stock or other property) to be made with respect to the
Grant upon the Participant’s Severance will be accumulated and paid (without
interest) on the earlier of (i) first business day of the seventh month
following the Participant’s ‘separation from service’ (as such term is defined
and used in Code Section 409A) or (ii) the date of the Participant’s death.

 

(b) The terms and conditions governing any Grants that the Committee determines
will be subject to Code Section 409A, including any rules for elective or
mandatory deferral of the delivery of cash or shares of Common Stock pursuant
thereto and any rules regarding treatment of such Grants in the event of a
Change in Control, shall be set forth in writing, and shall comply in all
respects with Code Section 409A. Additionally, to the extent any Grant is
subject to Code Section 409A, notwithstanding any provision of the Plan to the
contrary, the Plan does not permit the acceleration of the time or schedule of
any distribution related to such Grant, except as permitted by Code
Section 409A.

 

(c) Notwithstanding any other provision of the Plan to the contrary, if a Change
in Control occurs that is not a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Code Section 409A, and payment or distribution of
a Grant that is ‘nonqualified deferred compensation’ subject to Code
Section 409A would otherwise be made or commence on the date of such Change in
Control (pursuant to the Plan, the Grant or otherwise), (i) the vesting of such
Grant shall accelerate in accordance with the Plan and the Grant, (ii) such
payment or distribution shall not be made or commence prior to the earliest date
on which Code Section 409A permits such payment or distribution to be made or
commence without additional taxes or penalties under Code Section 409A, and
(iii) in the event any such payment or distribution is deferred in accordance
with the immediately preceding clause (ii), such payment or distribution that
would have been made prior to the deferred payment or commencement date, but for
Code Section

 

6



--------------------------------------------------------------------------------

409A, shall be paid or distributed on such earliest payment or commencement
date, together, if determined by the Committee, with interest at the rate
established by the Committee.”

 

13. Ratification and Confirmation. Except as specifically amended hereby, the
Plan is hereby ratified and confirmed in all respects and remains in full force
and effect.

 

14. Governing Law. This Amendment No. 1 shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

15. Headings. Section headings are for convenience only and shall not be
considered a part of this Amendment No. 1.

 

IN WITNESS WHEREOF, Mattel has caused this Amendment No. 1 to be executed,
effective as of November 20, 2008.

 

MATTEL, INC. By:   /s/ ALAN KAYE Name:   Alan Kaye Title:  

Senior Vice President,

Human Resources

Dated:   December 19, 2008

 

 

 

 

 

7